DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 08/18/2022, with respect to the rejection(s) of claim(s) still pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gan et al. (US Patent No. 10,976,109), with Gan teaching an aeration component (128) being configured to perform aeration on the beverage  (Fig. 6, Col. 8, lines 44-45, creates turbulent flow along the cooling surface) as it travels from the first end of the cooling surface (104) to the second end of the cooling surface along the flow path based at least in part on the chilling or warming of the beverage (Figs. 2, 3, 6, Col. 8, lines 38-54, aerating the flow as it cools by creating turbulent flow). Along with the new claim amendments as evidenced in the rejection below
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 21-23, 32-35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrousse et al. (US 2016/0175783 A1) as applied to claim above, and further in view of Gan et al. (US Patent No. 10,976,109) and Terzian et al. (US Patent No. 4,204,613).
Re: Claim 1, Jarrousse discloses the claimed invention including a beverage dispensing device comprising:
a housing having a flow path (2) except for expressly stating a housing for all of the components. However, Terzian discloses a housing (10) with a flow path (30) (Fig. 2); It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a housing as taught by Terzian, since such a modification properly positions each component of the device such that every feature may operate correctly, further making the device easier to transport as everything is encompassed in one structure;
a receptacle (3) in the housing for receiving a beverage container (20) that houses a beverage and for discharging the beverage into the flow path (Figs. 4, 5, Para. 57, receptacle for container);
means for opening the beverage container to release the beverage therefrom (Para. 39, 40, 57, provides an opening for emptying);
circuitry (15A) that receives one or more settings varying a serving temperature range of the beverage (Para. 65, 84, circuitry for controlling temperature);
a thermoelectric cooler (5) positioned in the housing, the thermoelectric cooler performing one of chilling or warming the beverage along the flow path based on the one or more settings, the thermoelectric cooler comprising a cooling surface, the flow path traveling across the cooling surface from a first end of the cooling surface to a second end of the cooling surface (Fig. 4-5, Para. 61-66, cooler along flow path, with cooling surface);
an aeration component coupled to the cooling surface of the thermoelectric cooler (Para. 56, thermo electric cooler, cooler and aeration component incorporated into one column type structure) except for expressly stating aeration occurs along the cooling surface. However, Gan teaches an aeration component (128) being configured to perform aeration on the beverage  (Fig. 8, Col. 8, lines 44-45, creates turbulent flow along the cooling surface) as it travels from the first end of the cooling surface (104) to the second end of the cooling surface along the flow path based at least in part on the chilling or warming of the beverage (Fig. 6, Col. 8, lines 38-54, aerating the flow as it cools by creating turbulent flow); 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the aerating along the cooling surface as taught by Gan, Jarrousse states para. 70, that aeration and cooling can be combined, and further since Gan states in column 8, lines 45 that such a modification also provides an increase in heat transfer between the cooling surface and the fluid, thus a more efficient device;
a discharge nozzle (10) coupled to the flow path for dispensing the beverage from the housing (Figs. 4-5).
Re: Claim 2, Jarrousse in view of Gan discloses the claimed invention including the aeration component thermoelectric and includes one or more of fins, projections, a circuitous path, and a flat surface that are configured to perform aeration on the beverage (Gan: Fig. 6, Col. 8, lines 44-45, projections performing aeration).
Re: Claim 3, Jarrousse discloses the claimed invention the including the thermoelectric cooler is a Peltier cooler coupled to a cooling system (Para. 61, Peltier device).
Re: Claim 4, Jarrousse in view of Gan discloses the claimed invention including the aeration component comprises a projection (118) that extends outwardly from the cooling surface of the thermoelectric cooler (Depicted in Fig. 3 with cooling surface) such that the beverage flows through and around the projection, creating turbulence in the beverage, the projection being configured to perform an aeration on the beverage (Gan: Depicted in Fig. 6, Col. 8, lines 44-45, projections performing aeration by turbulent fluid).
Re: Claim 5, Jarrousse discloses the claimed invention the including the cooling system comprises one or more of a pump, a valve, a cooling block, a radiator, and cooling fluid circulating through the radiator (Para. 62-65, cooling block).
Re: Claim 6, Jarrousse discloses the claimed invention the including comprising activation hardware and software for activating the device to cool and dispense the beverage from the beverage container (Para. 85-86, hardware/software for controlling the device).
. Re: Claim 21, Jarrousse discloses the claimed invention including the circuitry is configured to receive a signal from a switch indicating a beverage type (Para. 35-36, receives beverage type).
Re: Claim 22, Jarrousse discloses the claimed invention including a bar code reader (80) coupled to the circuitry, the bar code reader configured to read a bar code on the beverage container indicating a beverage type (Para. 35-36, bar code reading a bar code on the container for indicating beverage type).
Re: Claim 23, Jarrousse discloses the claimed invention including the beverage comprises wine and the bar code reader is configured to read the bar code to determine whether the wine comprises red wine or white wine (Para. 35-36, bar code reader determining what type of wine).
Re: Claim 32, Jarrousse in view of Gan discloses the claimed invention including the projection comprises a plurality of projections (118) extending at least partially along the cooling surface of the thermoelectric cooler between the first end and the second end of the cooling surface (Gan: Depicted in Fig. 6).
Re: Claim 33, Jarrousse in view of Gan discloses the claimed invention including adjacent projections of the plurality of projections are spaced apart on the cooling surface of the thermoelectric cooler (Gan: Depicted in Fig. 6, depicts spaced apart projections).
Re: Claim 34, Jarrousse in view of Gan discloses the claimed invention including the plurality of projections are arranged in a plurality of rows (128) on the cooling surface of the thermoelectric cooler, the flow path (132) passing through each row of the plurality of rows from the first end of the cooling surface to the second end of the cooling surface (Gan: Depicted in Fig. 6).
Re: Claim 35, Jarrousse in view of Gan discloses the claimed invention including a first projection of a first row of the plurality of rows at least partially overlaps a second projection of a second row of the plurality of rows that is adjacent to the first row of the plurality of rows in the flow direction of the flow path (Gan: Depicted in Fig. 6, Col. 8, lines 40-42, overlapping).
Re: Claim 37, Jarrousse in view of Gan discloses the claimed invention the projections that make up each row of the plurality of rows are aligned on the cooling surface in a direction that is transverse to the flow path (132) (Gan: Depicted in Fig. 6).
Re: Claim 38, Jarrousse in view of Gan discloses the claimed invention including the projection comprises a wavy shape (Gan: Depicted in Fig. 6).
Re: Claim 39, Jarrousse in view of Gan discloses the claimed invention including the first end of the cooling surface is on an opposite end of the cooling surface from the second end of the cooling surface (Fig. 6.
Claims 1, 6-8, 20-23, 32-35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Foro et al. (US 2015/0079240 A1), and further in view of Jarrousse et al. (US 2016/0175783 A1) and Gan et al. (US Patent No. 10,976,109).
Re: Claim 1, Lo Foro discloses the claimed invention including a beverage dispensing device inherently capable of being used with a wine product (Para. 64, concentrate for any beverage) comprising: 
a housing (10) having a flow path (Fig. 1, 10, the fluid flow path enclosed in the housing);
a receptacle (72) in the housing for receiving a beverage container (52) that houses a beverage and for discharging fluid into the flow path (Fig. 2A, Para. 83, receptacle for container);
means (58) for opening the beverage container to release the beverage therefrom (Figs. 2B-2C opening the beverage container and releasing beverage);
circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 84, circuitry receives information settings for varying temperature for a particular beverage) except for actively varying the temperature setting. However, Jarrousse discloses circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 82, varying the temperature range);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include active varying of the temperature range as taught by Jarrousse, since such a modification allows the user to readily change the temperature of the desired beverage in real time; 
a thermoelectric cooler (474) positioned in the housing, the thermoelectric cooler performing one of chilling or warming the beverage along the flow path based on the one or more settings (Fig. 10, Para. 101, cooling; Para. 84, based on setting cooling/warming occurs);
aeration component (88, 92, 94) coupled to the thermoelectric cooler, the aeration component aerating the beverage in the flow path based at least in part on the chilling or warming of the beverage an aeration component for aerating wine in the flow path; and a discharge nozzle (48) coupled to the flow path for dispensing the beverage from the housing (Fig. 2C, Para. 85, aeration component occurring during turbulent flow being introduced to the pouch along the flow path);
an aeration component (88, 92, 94) coupled to the cooling surface of the thermoelectric cooler (Para. 85, aeration component occurring during turbulent flow being introduced to the pouch along the flow path) except for expressly stating aeration occurs along the cooling surface. However, Gan teaches an aeration component (128) being configured to perform aeration on the beverage  (Fig. 6, Col. 8, lines 44-45, creates turbulent flow along the cooling surface) as it travels from the first end of the cooling surface (104) to the second end of the cooling surface along the flow path based at least in part on the chilling or warming of the beverage (Fig. 6, Col. 8, lines 38-54, aerating the flow as it cools by creating turbulent flow); 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the aerating along the cooling surface as taught by Gan, since Gan states in column 8, lines 45 that such a modification also provides an increase in heat transfer between the cooling surface and the fluid thus a more efficient device;
and a discharge nozzle (48) coupled to the flow path for dispensing the beverage from the housing (Fig. 2C);
Re: Claim 6, Lo Foro discloses the claimed invention the including activation hardware and software (46) for activating the device to cool and dispense wine from the beverage container (Para. 84, hardware and software for activating the device)
Re: Claim 7, Lo Foro discloses the claimed invention including a discharge bin (40) coupled to the receptacle and a discharge mechanism (82) coupled between the receptacle and the discharge bin, wherein the beverage container is moved from the receptacle to the discharge bin via the discharge mechanism after the beverage container has been substantially emptied of the beverage, with the discharge bin being associated with a rear surface of the housing (Fig. 2D, Para. 79, discharge bin).
Re: Claim 8, Lo Foro discloses the claimed invention including the housing includes head having a top surface having an opening (30) for receiving the beverage container, with the opening being coupled to the receptacle, wherein the beverage container comprises a pouch (152) (Fig. 1, 2C, Para. 78-79, door in top surface, Para. 57, pouch).
Re: Claim 20, Lo Foro discloses the claimed invention including a door (26) coupled to the opening, with the door being automatic or manual (28), the head including the discharge nozzle positioned on a lower side thereof, the housing also including a recess (24) positioned below the head and the discharge nozzle for receiving a glass (90) (Fig. 1, 2C, Para. 78-79, door in top surface).
Re: Claim 21, Lo Foro discloses the claimed invention including the circuitry is configured to receive a signal from a switch indicating a beverage type (Para. 84, receives beverage type).
Re: Claim 22, Lo Foro discloses the claimed invention including a bar code reader (80) coupled to the circuitry, the bar code reader configured to read a bar code on the beverage container indicating a beverage type (Para. 66, 77, bar code reading a bar code on the container for indicating beverage type).
Re: Claim 23, Lo Foro discloses the claimed invention including the beverage comprises the bar code reader is configured to read the bar code to determine what beverage is required except for wine. However, Jarrousse the beverage comprises wine, and the bar code reader is configured to read the bar code to determine whether the wine comprises red wine or white wine (Para. 35-36, bar code reader determining what type of wine).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include wine for use as taught by Jarrousse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 32, Lo Foro in view of Gan discloses the claimed invention including the projection comprises a plurality of projections (118) extending at least partially along the cooling surface of the thermoelectric cooler between the first end and the second end of the cooling surface (Gan: Depicted in Fig. 6).
Re: Claim 33, Lo Foro in view of Gan discloses the claimed invention including adjacent projections of the plurality of projections are spaced apart on the cooling surface of the thermoelectric cooler (Gan: Depicted in Fig. 6, depicts spaced apart projections).
Re: Claim 34, Lo Foro in view of Gan discloses the claimed invention including the plurality of projections are arranged in a plurality of rows (128) on the cooling surface of the thermoelectric cooler, the flow path (132) passing through each row of the plurality of rows from the first end of the cooling surface to the second end of the cooling surface (Gan: Depicted in Fig. 6).
Re: Claim 35, Lo Foro in view of Gan discloses the claimed invention including a first projection of a first row of the plurality of rows at least partially overlaps a second projection of a second row of the plurality of rows that is adjacent to the first row of the plurality of rows in the flow direction of the flow path (Gan: Depicted in Fig. 6, Col. 8, lines 40-42, overlapping).
Re: Claim 37, Lo Foro in view of Gan discloses the claimed invention the projections that make up each row of the plurality of rows are aligned on the cooling surface in a direction that is transverse to the flow path (132) (Gan: Depicted in Fig. 6).
Re: Claim 38, Lo Foro in view of Gan discloses the claimed invention including the projection comprises a wavy shape (Gan: Depicted in Fig. 6).
Re: Claim 39, Lo Foro in view of Gan discloses the claimed invention including the first end of the cooling surface is on an opposite end of the cooling surface from the second end of the cooling surface (Gan: Depicted in Figs. 2,3,6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenbank, Kim, Peirsman, Pakkert, Kitchens, Heyes, Oesterwind, Bachman, and Trabold are cited disclosing in line coolers imparting turbulent flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754